Filed 6/11/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 143







State of North Dakota, 		Plaintiff and Appellee



v.



Sheldon Mark Smith, 		Defendant and Appellant







No. 20150019







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Reid A. Brady and Cherie L. Clark, Assistant State’s Attorneys, Cass County Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee; submitted on brief.



Clint D. Morgenstern, 424 DeMers Avenue, Grand Forks, N.D. 58201, for defendant and appellant; submitted on brief.

State v. Smith

No. 20150019



Per Curiam.

[¶1]	Sheldon Smith appeals from a criminal judgment of conviction of class C felony driving under the influence, entered after he conditionally pled guilty, “reserving his right to appeal a pre-trial order denying his motion to dismiss for lack of probable cause.”  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner